Citation Nr: 0215060	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  94-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected status post laceration of the liver 
with a history of hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

In August 2001 the Board of Veterans' Appeals (the Board) 
remanded this case for additional development.  The veteran's 
claim of entitlement to an increased disability rating for a 
disability of the liver continued to be denied by the RO and 
was most recently addressed in an April 2002 Supplemental 
Statement of the Case (SSOC).

Other issues

The Board 's August 2001 remand addressed two additional 
issues: entitlement to a permanent and total disability 
rating for pension purposes and entitlement to an increased 
(compensable) disability evaluation for multiple ventral 
hernia repairs with recurrent hernia secondary to a liver 
laceration.   

In April 2002 the veteran was informed that his claim of 
entitlement to a permanent and total rating for pension 
purposes had been granted.  This grant of benefits terminates 
the appeal as to that issue.  The Board additionally observes 
that according to an August 2002 VA letter, VA could not 
approve the veteran's claim for non service-connected pension 
benefits because his family income exceeded the legal limit.  
To the Board's knowledge, the veteran has not expressed 
disagreement with that issue, which is a separately 
appealable issue.   

It was noted in the August 2001 Board remand that a VA Form 
646, filed in May 2001, contained language that constituted a 
Notice of Disagreement with a February 2001 rating decision 
which had denied a claim of entitlement to an increased  
evaluation for multiple ventral hernia repairs with recurrent 
hernia secondary to the service-connected liver laceration.  
Since no Statement of the Case (SOC) had been issued, the 
Board remand directed that the RO issue a SOC on the issue of 
entitlement to an increased evaluation for multiple ventral 
hernia repairs with recurrent hernia secondary to a liver 
laceration.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to an increased evaluation for 
multiple ventral hernia repairs with recurrent hernia 
secondary to a liver laceration was denied by the RO in an 
April 2002 SOC.  The veteran was informed that he needed to 
file a substantive appeal (VA Form 9 or equivalent) as to 
that issue if he desired to appeal the RO's decision.  
Although that issue was referred to in a September 2002 VA 
From 646, no substantive appeal was received by VA within 60 
days of the April 2002 SOC or within the remainder of the one 
year appeal period, which ended in March 2002.  See 
38 U.S.C.A. § 7105.  Since no substantive appeal was filed as 
to the issue of entitlement to an increased evaluation for 
multiple ventral hernia repairs with recurrent hernia 
secondary to a liver laceration, the Board has no 
jurisdiction to consider that issue and it will be addressed 
no further herein.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2001).


FINDING OF FACT

The veteran's service-connected status post laceration of the 
liver with history of hepatitis C is asymptomatic.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for status 
post laceration of the liver with a history of hepatitis C 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001), 38 C.F.R. §§ 4.114, Diagnostic Codes 7311, 7313, 7345 
(2000); 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 
(2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable disability rating for his 
service-connected status post laceration of the liver with a 
history of hepatitis C.
  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

This issue has been remanded by the Board in March 1997, 
August 1998, and in August 2001.  These remands served to 
inform the veteran of the kinds of evidence which would 
support his claim for an increased disability rating.  
The August 2001 Board decision instructed the RO to comply 
with the notice and duty to assist provisions of the VCAA.  
Later in August 2001, the RO sent the veteran a letter which 
discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  It was noted that while VA would help 
him obtain any pertinent medical records not currently on 
file if he provided the relevant information, the veteran 
himself was untimely responsible for seeing that the records 
were sent to VA.  The veteran was specifically informed that 
he should furnish medical records from all VA and private 
medical providers who have treated him for his liver 
disability since the last VA examination in October 2000.  
The letter went on to note that there were two ways that he 
could furnish the medical records: he could either sent the 
records to VA himself or he could provide the necessary 
information to VA, including the names, addresses, and 
approximate dates of treatment for all relevant health care 
providers, so that VA could obtain the relevant information.  
The veteran did not respond to the August 2001 letter.

SSOC which are dated in November 1994, September 1998, 
January 2001 and April 2002 contain the relevant law and 
regulations and the types of evidence that could be submitted 
by the veteran in support of his claim.  Additionally, the 
April 2002 SSOC includes the current provisions of Diagnostic 
Code 7354.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
his VA claims folder.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, there are several VA examinations on file 
beginning in 1990, with the most recent examination conducted 
in October 2000.  As discussed above, this case was remanded 
on three occasions by the Board so that additional 
evidentiary development could be undertaken.

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Factual background

Although the veteran has reported a history of abdominal 
problems, the medical findings over the years do not show 
abdominal symptomatology warranting a compensable evaluation.

The veteran's service medical records reveal that the veteran 
was hospitalized in October 1972 after an automobile accident 
complaining of severe upper abdominal pain.  He underwent an 
exploratory laparotomy and repair of a laceration of the 
right lobe of the liver.  The hospital discharge diagnosis 
was laceration, traumatic, of the right lobe of the liver 
without nerve or artery involvement.  A post operative 
laceration of the liver was noted in November 1972; the 
incision was well healed.

Private medical records beginning in July 1988 show treatment 
primarily for hernia disability.

According to the results of a March 1992 private CT scan of 
the abdomen, there was no evidence of a discrete hepatic 
mass; decreased attenuation of the liver parenchyma was 
suggestive of diffuse fatty infiltration.

A Social Security Administration disability decision dated in 
April 1992 granted benefits due to a primary diagnosis of 
ventral hernia and a secondary diagnosis of anxiety; it was 
noted that the disability began in August 1988.

When examined by VA in October 1992, the veteran was six feet 
tall and weighed 238 pound, with a maximum weight in the past 
year of 240 pounds.  He was never anemic or had blood loss 
and did not have problems with vomiting, jaundice, 
hematemesis or melena.  Examination of the abdomen did not 
reveal any apparent residuals except for recurrent incisional 
ventral hernia with a history of four ventral 
herniorrhaphies.  

According to a March 1993 private ultrasound of the liver, 
there was a diffusely, intrinsically, and mildly increased 
echo pattern, which was a nonspecific finding.  No 
enlargement, mass legion, or dilatation of intrahepatic 
biliary tree was evident.  The diagnosis was rule out 
infiltrative changes of the liver such as fat infiltration; 
otherwise normal echogram of the liver.

On VA general medical examination in August 1993, the veteran 
said that he had had multiple surgeries as a result of a 
liver laceration in 1972.  He also said that a blood test in 
March 1993 was positive for hepatitis C.  The veteran was 
noted to be six feet tall and weigh 227 pounds.  On physical 
examination, the veteran's liver was palpable, and there were 
multiple incisional scars.  The diagnosis was status post 
liver laceration, (positive for) hepatitis C, history of.

The veteran testified at a personal hearing at the RO in 
March 1994 that he was tired all of the time and that he had 
nausea (hearing transcript p. 7).

When examined by VA in October 2000, the veteran said that he 
was not taking any medications.  He weighed about 250 pounds.  
Multiple abdominal scars were noted.  Liver enzymes and a 
complete blood count were noted to be normal.  Hepatitis A 
Ab, total was reactive; hepatitis A Ab IgM was non-reactive; 
hepatitis C antibody was reactive; hepatitis B surface 
antigen was non-reactive; and hepatitis B surface antibody 
was reactive.  The diagnoses were status post multiple 
reconstructive surgeries for recurrent ventral hernia, 
currently hernia is present; past infection with viral 
hepatitis A and hepatitis B; hepatitis C.  

In responding to the August 2000 Board remand, the examiner 
noted that liver function tests were normal, that the veteran 
denied any fatigue or gastrointestinal disturbance at the 
time of the examination, and that the veteran did not need to 
be on a restricted diet.  It was noted that hepatitis C 
appeared to be inactive.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2000).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2001).

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners, 
although evidence to be considered by the Board, is not 
necessarily dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Disability ratings - diseases of the digestive 
system/specific schedular criteria

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2001).

The Board notes that the provisions of 38 C.F.R. § 4.114 
involving the liver were revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-29,489 (May 21, 2001).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
which are more to his or her advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991) [holding that where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply).  However, the new rating criteria may only be applied 
to the period of time after their effective date.  See 
VAOPGCPREC 3-2000.

Specifically, 38 C.F.R. § 4.114 was amended in that 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised, Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.113 (2001).  See also 38 C.F.R. 
§ 4.14, the anti-pyramiding regulation.

(i.)  Prior to July 2, 2001

38 C.F.R. § 4.114, Diagnostic Code 7311, prior to July 2, 
2001, provided that a noncompensable evaluation was warranted 
for an injury of the liver that had healed with no residuals; 
with residual disability, rate as peritoneal adhesions.  
38 C.F.R. § 4.114, Diagnostic Code 7311 (2000).   

Under 38 C.F.R. § 4.114, Diagnostic Code 7301 [peritoneum, 
adhesions of], a noncompensable evaluation is assigned for 
mild residuals; a 10 percent rating contemplates moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention; a 30 percent rating 
contemplates moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301 (2000).

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note (2000).

Prior to July 2, 2001, Diagnostic Code 7313 provided that a 
20 percent evaluation is warranted for residuals of liver 
abscess with moderate symptoms and a 30 percent evaluation is 
warranted for residuals of liver abscess with severe 
symptoms.  A 30 percent rating is the highest available under 
Diagnostic Code 7313.  38 C.F.R. § 4.114, Diagnostic Code 
7313 (2000).

As in effect prior to July 2, 2001, Diagnostic Code 7345, 
involving infectious hepatitis, provided that healed, 
nonsymptomatic infectious hepatitis is noncompensable; where 
there is demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating is warranted; a 30 percent 
evaluation is assigned when there is minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
of a lesser degree and frequency than for the 60 percent 
evaluation, but which necessitates dietary restriction or 
other therapeutic measures; and a 60 percent disability 
evaluation is assigned where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

(ii.)  Effective July 2, 2001

Effective July 2, 2001, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2001).

Effective July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C): warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly. Finally, a 100 percent 
evaluation is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  
38 C.F.R. § 4.114, Diagnostic Code 7345.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician. Id., Note (2).

Following the July 2, 2001 regulatory change, Diagnostic Code 
7354 provides ratings for hepatitis C (or non-A, non-B 
hepatitis).  The rating criteria for Diagnostic Code 7354 are 
the same as for Diagnostic Code 7345.  As noted by the Board 
above, disability ratings under 7345 and 7354 may not be 
combined.

Analysis

As discussed by the Board above, the Court's holding in 
Karnas is applicable to this case.  In evaluating both the 
current and former schedular criteria, the Board can identify 
no advantage to the veteran from either.  The Board will 
therefore evaluate the veteran's disability under the 
criteria before and after the July 2001 amendment to the VA 
rating schedule.  It should be noted that the while former 
schedular criteria may be applied prospectively, that is both 
before after July 2, 2001, the revised schedular criteria may 
not be applied retroactively, that is after but not before 
July 2, 2001.  See VAOPGCPREC 3-2000.

The former rating criteria

(i.)  Selection of diagnostic code

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

Prior to the July 2, 2001 change in the diagnostic codes 
related to liver disabilities, the veteran was assigned a 
noncompensable evaluation for status post laceration of the 
liver with a history of hepatitis C under the provisions of 
Diagnostic Code 7313 [residuals of liver abscess].  However, 
the Board believes that the more appropriate diagnostic code 
is 7311 [liver, injury of] because the veteran had an injury 
to the liver with possible residual disability; he did not 
have a liver abscess.  

(ii.)  Schedular rating

After having considered the medical evidence of record, the 
Board finds that there is no medical evidence on file to 
indicate that the veteran's service-connected 
gastrointestinal symptomatology warrants a compensable 
evaluation under the former provisions of Diagnostic Codes 
7311, 7313 or 7345 in effect prior to July 2, 2001.  

Since recent laboratory and other tests do not reveal any 
evidence of chronic liver damage, the veteran would be 
assigned a noncompensable evaluation as a healed liver injury 
without residuals under Diagnostic Code 7311.  Because there 
is no evidence of residuals of liver damage, the veteran's 
service-connected status post laceration of the liver with a 
history of hepatitis C could not be rated as peritoneal 
adhesions under Diagnostic Code 7301.  Additionally, because 
there is no evidence of active hepatitis causing demonstrable 
liver damage, a compensable evaluation would not be warranted 
under the provisions of Diagnostic Code 7345.  Finally, 
because there is no evidence of residuals of a liver abscess, 
a noncompensable evaluation would also be the correct 
evaluation under Diagnostic Code 7313 prior to July 2, 2001.  

The current rating criteria

(i.)  Selection of diagnostic code

The April 2002 SSOC determined that a noncompensable 
evaluation is warranted under the new Diagnostic Code 7354 
[hepatitis C].  The Board finds that rating the veteran's 
service-connected status post laceration of the liver with a 
history of hepatitis C under new Diagnostic Code 7354 is most 
appropriate, since hepatitis was diagnosed on VA examination 
in October 2000.  

As noted above, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2001).  The veteran's service-
connected disability could also be rated under Diagnostic 
Code 7345, chronic liver disease without cirrhosis.  However, 
rating under the Diagnostic Code for Hepatitis C seems more 
appropriate, since this is more consistent with the veteran's 
medical history of hepatitis.  In any event, the criteria for 
Diagnostic Code 7354 is identical to that for Diagnostic Code 
7345.   
There is  no evidence of adhesions of the peritoneum or 
cirrhosis of the liver, so those diagnostic codes are 
inapplicable.

The Board additionally observes in passing that that the 
veteran's service-connected liver disability can be rated 
under one code or the other but cannot be combined because, 
as noted above, rating under multiple diagnostic codes would 
violate 38 C.F.R. § 4.113 as well as the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  

(ii.)  Schedular rating

It is evident from a review of Diagnostic Code 7354 that the 
level of disability to be assigned for the veteran's service-
connected laceration of the liver, status post, with a 
history of hepatitis C hinges in large measure on the 
persistence and severity of the disability.  That is, higher 
ratings under Diagnostic Code 7354 require more frequent and 
severe symptomatology than do lower ratings.

The Board finds that rating the veteran's service-connected 
status post laceration of the liver, with a history of 
hepatitis C does not warrant a compensable evaluation under 
the provisions of Diagnostic Code 7354, effective on July 2, 
2001.  The veteran does not have intermittent fatigue, 
malaise and anorexia or does not have incapacitating episodes 
lasting from 1-2 weeks within a one year time frame.  In 
fact, the examiner in October 2000 indicated that liver tests 
were normal and that the veteran's hepatitis C was inactive.  
Far from being anorexic, the veteran weighs well in excess of 
200 pounds.  The recorded symptoms and findings are more 
consistent with the currently assigned noncompensable rating 
assigned for hepatitis C that is nonsymptomatic.  See 
38 C.F.R. § 4.7 (2001).  

The Board observes in passing that the veteran has at times 
appeared to ascribe certain symptomatology, such as fatigue, 
to his service-connected liver disability.  Although as a lay 
person without medical training the veteran is competent to 
describe his symptoms, he is not competent to ascribe those 
symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected status post laceration of the 
liver with a history of hepatitis C is consistent with or 
approximates the criteria for an evaluation in excess of the 
currently assigned noncompensable evaluation.  Therefore, for 
the reasons and bases expressed above, entitlement to a 
compensable evaluation is not established.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 2002 SSOC, the RO specifically considered 
whether extraschedular rating under 38 C.F.R. § 3.321(b) 
should be assigned as to the service-connected disability at 
issue.  The RO concluded that the evidence did not indicate 
that an extra-schedular evaluation was warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected status post 
laceration of the liver with a history of hepatitis C 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected 
gastrointestinal disability at issue is asymptomatic and does 
not involve any liver damage or active residuals of hepatitis 
C.  There is no medical evidence that the clinical picture is 
in any way out of the ordinary, and the veteran has pointed 
to none.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

There is also no indication that the veteran has been 
hospitalized for the gastrointestinal disability at issue.  
The Board further finds, as indicated above, that the 
evidence of record does not establish that the veteran's 
service-connected status post laceration of the liver with a 
history of hepatitis C causes marked interference with 
employment. 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected status post 
laceration of the liver with a history of hepatitis C.

Fenderson consideration

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson. 

As discussed above, the medical evidence of record indicates 
that the veteran's service-connected laceration of the liver, 
status post, with a history of hepatitis C has remained about 
the same since he was examined by VA in October 1992, with no 
medical evidence of demonstrable liver damage or active 
hepatitis C.  Therefore, "staged ratings" are not 
warranted.


ORDER

Entitlement to an increased (compensable) evaluation for 
status post laceration of the liver with a history of 
hepatitis C is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

